                 Case 18-13213-LMI            Doc 142       Filed 01/25/19        Page 1 of 5



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                      www.flsb.uscourts.gov

In re:
                                                             Chapter 13
JENNIFER ANN CABRERA,                                        Case No. 18-13213-LMI

      Debtor.
_________________________/

                   NOTICE OF FILING INVOICES FOR ATTORNEY FEES

         GILBERT & CADDY, P.A., n/k/a GILBERT LAW GROUP, P.A. (“Gilbert Law”), by

and through undersigned counsel, files this Notice of Filing Invoices pursuant to this Court’s Order

Reinstating Chapter 13 Case (the “Reinstatement Order”) [ECF No. 135] entered on January 9,

2019, and states as follows:

         1.      Pursuant to Paragraph 5 of the Reinstatement Order, the Debtor is required to pay

FurrCohen its reasonable attorneys’ fees for the two Motions to Reinstate. The Debtor is required

to either pay these fees to FurrCohen inside the Chapter 13 Plan or directly to FurrCohen.

         2.      The undersigned counsel provided via email the invoices attached as Exhibit A to

counsel for the Debtor on 4th of January 2019 and again on January 7, 2019.

         3.      As of today, January 25, 2019, Debtor’s counsel has not provided any objections to

the invoices for attorney fees incurred by FurrCohen in its representation of Gilbert Law.

         4.      The invoices are for attorneys’ fees in the amount of $12,487.50 less $50.00 1 =

$12,437.50.




         1
          The Court required the reduction of $50.00 due to a finding that the undersigned marked its exhibits
alphabetically rather than numerically. The undersigned believed that the Debtor was the movant and the Creditor
was the respondent under the Order Specially Setting Evidentiary Hearing ECF #117.
               Case 18-13213-LMI       Doc 142     Filed 01/25/19     Page 2 of 5



         5.     Therefore, undersigned requests that the Court enter an order determining the

amount that the Debtor must pay to FurrCohen is $12,437.50 as required in the Reinstatement

Order.

         WHEREFORE, FurrCohen and Gilbert Law requests that this Court determine the amount

to be paid by the Debtor to FurrCohen as a condition of reinstatement the sum of $12,437.50 and

award any further relief the Court deems just and proper.


         Dated: January 25, 2019                    FURR COHEN
                                                    2255 Glades Road, Suite 301E
                                                    Boca Raton, FL 33431
                                                    Telephone: (561) 395-0500
                                                    Facsimile: (561) 338-7532

                                                    BY: _/s/ Alan R. Crane_____________
                                                            Alan R. Crane
                                                            Florida Bar No.: 0963836
                                                            E-Mail: acrane@furrcohen.com




                                   CERTIFCATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

by U.S. Mail and/or electronic mail to all parties listed below on this 25th day of January 2019.

                                                    FURR COHEN
                                                    2255 Glades Road, Suite 301E
                                                    Boca Raton, FL 33431
                                                    Telephone: (561) 395-0500
                                                    Facsimile: (561) 338-7532

                                                    BY: _/s/ Alan R. Crane_____________
                                                            Alan R. Crane
                                                            Florida Bar No.: 0963836
                                                            E-Mail: acrane@furrcohen.com
             Case 18-13213-LMI     Doc 142    Filed 01/25/19   Page 3 of 5



Served via ECF:


   •   Zachary J Bancroft zbancroft@bakerdonelson.com,
       sdenny@bakerdonelson.com,bkcts@bakerdonelson.com
   •   Alan R Crane acrane@furrcohen.com,
       rrivera@furrcohen.com;wschnapp@furrcohen.com;atty_furrcohen@bluestylus.com;cran
       ear84158@notify.bestcase.com
   •   Michael A. Frank pleadings@bkclawmiami.com,
       bkcpleadings@gmail.com;frankmr48583@notify.bestcase.com
   •   Bryce J Gilbert bgilbert@theconstructionlawyers.com
   •   Lyudmila Kogan luda.kogan@ppkfirm.com
   •   Nancy K. Neidich e2c8f01@ch13miami.com, ecf2@ch13miami.com
   •   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   •   On Deck Capital, Inc. clevi@ondeck.com
   •   Alex P Rosenthal alex@rosenthalcounsel.com
   •   Lindsey Savastano Lsavastano@logs.com, electronicbankruptcynotices@logs.com
Case 18-13213-LMI   Doc 142   Filed 01/25/19   Page 4 of 5
                                                             EXHIBIT "A"
Case 18-13213-LMI   Doc 142   Filed 01/25/19   Page 5 of 5
